BARKDULL, Judge.
We deny the petition for certiorari under review because we find that the trial court properly found that before the accused can be considered for the remedies provided under Rule 3.213(b) Florida Rules of Criminal Procedure, said accused must demonstrate 5 consecutive uninterrupted years of incompetency to stand trial. As the record herein reflects that the defendant’s periods of incompetency had been broken by periods of competency the trial court was correct in denying the defendant’s motion to dismiss.
Until such time as a trial court determines that the defendant has been incompetent for 5 consecutive years it does not reach the second determination of the rule “that there is no substantial probability that the defendant will become mentally competent to stand trial in the foreseeable future”.